 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JOEL URIBE,                                        No. 2:18-cv-0689 JAM DB P
12                       Plaintiff,
13            v.                                         ORDER
14    E. SHINNETTE, et al.,
15                       Defendants.
16

17           Plaintiff is a state prisoner proceeding pro se and in forma pauperis with an action under

18   42 U.S.C. § 1983. Plaintiff alleges defendants violated his Eighth Amendment rights by using

19   excessive force and by failing to intervene. On May 22, 2019, this court recommended

20   defendants’ motion for summary judgment be granted based on plaintiff’s failure to exhaust his

21   claims. (ECF No. 49.) On May 31, plaintiff moved for an extension of time to file objections to

22   this recommendation based on his lack of access to his legal materials. (ECF No. 50.) In an

23   order filed June 5, the court granted plaintiff’s request and gave him 60 days to file his objections.

24   (ECF No. 52.) To be timely, plaintiff must place his objections in the prison mail by August 5,

25   2019.

26           In a document dated June 18, but not filed here until July 8, plaintiff notified the court of

27   his change of address to the California Correctional Institution. (ECF No. 53.) In a document

28   dated June 30, and also filed here on July 8, plaintiff again informs the court of a change of
                                                        1
 1   address, this time to Kern Valley State Prison. (ECF No. 54.) In addition, plaintiff states that he

 2   does not have his legal materials and seeks an extension of time to file objections until he after he

 3   has obtained them.

 4             As noted above, plaintiff’s objections to the findings and recommendations are not due to

 5   be placed in the prison mail until August 5. If plaintiff does not obtain his legal materials in

 6   sufficient time to meet that deadline, he should notify the court and another extension of time will

 7   be granted. In addition, if plaintiff is experiencing trouble getting access to his legal materials, he

 8   may seek assistance from the court.

 9             In his recent filing, plaintiff also requests a settlement conference. The court previously

10   found plaintiff failed to exhaust his administrative remedies and recommended this case be

11   dismissed on that basis. Therefore, a settlement conference is not appropriate at this time.

12             Accordingly, IT IS HEREBY ORDERED as follows:

13             1. The Clerk of the Court is directed to change plaintiff’s address to Kern Valley State

14                  Prison, P.O. Box 5104, Delano, CA 93216.

15             2. Plaintiff’s request for an extension of time (ECF No. 54) is denied without prejudice to

16                  its renewal at a later date.

17             3. Plaintiff’s request for a settlement conference (ECF No. 54) is denied.

18   Dated: July 11, 2019
19

20
21

22   DLB:9
     DB/prisoner-civil rights/urib0689.fr obj eot
23

24

25

26
27

28
                                                          2
